Citation Nr: 0729803	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-39 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of feeling to both arms, left side and legs. 

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tuberculosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 RO decision.  

A hearing before the Board was scheduled in February 2006.  
The veteran failed to appear for this hearing.  The veteran 
did not demonstrate good cause for his failure to appear for 
the hearing and did not indicate a desire for another 
hearing, as such, the Board will continue with appellate 
review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	VA received the veteran's claims for entitlement to 
compensation under 38 U.S.C.A. § 1151 in March 2002.  

3.	The veteran has a current diagnosis of peripheral 
neuropathy. 

4.	The most probative medical evidence does not show that VA 
treatment resulted in peripheral neuropathy or loss of 
feeling.  There is no medical evidence showing that 
peripheral neuropathy or loss of feeling was a proximate 
result of carelessness, negligence, lack of proper skill, or 
an error in judgment, or an event not reasonably foreseeable 
in the furnishing of such care by VA.  

5.	The veteran does not have a current diagnosis of 
tuberculosis and the most probative evidence of record does 
not suggest that there was a diagnosis of tuberculosis prior 
to or after VA treatment.  


CONCLUSIONS OF LAW

1.	Compensation under 38 U.S.C.A. § 1151 for loss of feeling 
to both arms, left side and legs is not warranted.  38 
U.S.C.A. § 1151 (West 2002 and Supp. 2005); 38 C.F.R. § 3.361 
(2007).

2.	Compensation under 38 U.S.C.A. § 1151 for tuberculosis is 
not warranted.  38 U.S.C.A. § 1151 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
March 2003, prior to the initial decision on the claim in 
December 2003.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim under 38 U.S.C.A. § 1151.  The 
correspondence also advised the claimant of what the evidence 
must show to establish the claim.  Additionally, the RO 
described which information and evidence that the claimant 
was to provide, and which information and evidence that VA 
will attempt to obtain on the claimant's behalf.  See 
Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records and VA medical records.  The Board 
notes that the veteran asserts that the surgery was performed 
at Brown Hospital, however, the medical evidence of record 
suggests that the surgery was actually performed at the 
Dayton VA Medical Center (MC).  Those records were 
transferred to the Columbus VAMC.  The RO retrieved the 
records from the Columbus VAMC.  The RO also requested 
medical records from Brown County General Hospital.  Brown 
County General Hospital indicated that a thorough search of 
the medical records failed to reveal a record for the 
veteran.  The claimant has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  

In addition, the RO scheduled a hearing before the Board in 
February 2006.  The Board also observes that there was no VA 
examination conducted in conjunction with the issues on 
appeal. Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).  For reasons discussed in 
greater detail below, the Board finds that the medical 
evidence of record, which consists of VA medical records, is 
sufficient to evaluate the veteran's claims and a VA 
examination is not required.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

The veteran contends that procedures performed at the VAMC in 
Dayton, Ohio, in 1990 resulted in the loss of feeling in his 
arms, left side and legs.  The veteran also contends that he 
contracted tuberculosis while in the VAMC.  

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in March 2002.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151 and were codified at 38 
C.F.R. § 3.361 (2007).  

In this case, the RO did not explicitly provide notice of 38 
C.F.R. § 3.361 to the veteran.  In the August 2004 statement 
of the case, the RO provided notice to the veteran of 38 
C.F.R. § 3.358.  However, the new regulation merely codified 
the existing statutory provisions of 38 U.S.C.A. § 1151.  The 
Board notes that the RO considered the provisions of 38 
U.S.C.A. § 1151 and applied it to the facts of this case.  
Additionally, the language of the new regulation is in no way 
liberalizing and is not significantly different from the 
standard considered in the RO's adjudication of the veteran's 
claim.  The veteran was also clearly advised of the 
provisions of 38 U.S.C.A. § 1151 in the December 2003 RO 
decision.  The Board also points out that the new regulation 
includes several provisions already contained in the former 
regulation codifying 38 U.S.C.A. § 1151 (38 C.F.R. § 3.358) 
of which the veteran was also apprised.  Therefore, there is 
no prejudice in the Board's application of 38 C.F.R. § 3.361 
without first remanding the case to the RO.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007). Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

Loss of Feeling

The medical records reveal that the veteran had an 
esophagogastroduodenoscopy with biopsy on October 19, 1990 
and a Heller myotomy on November 1, 1990 at the Dayton, Ohio 
VAMC.  The veteran claims that as a result of the surgeries 
at the VAMC, he experienced numbness in his upper and lower 
extremities and his left side. 

In a clinical record dated on October 15, 1990, the veteran 
reported that he experienced numbness in his left leg with 
prolonged sitting or standing.  

The Board notes that the pre-operative tests, including the 
Pulmonary Function Study and a GI Nuclear Medicine are 
included in the record.  There were no abnormalities or nerve 
damage noted in the pre-operative test reports.  

In a VA progress note dated October 18, 1990, the physician 
noted that an EGD (esophagogastroduodenoscopy) procedure was 
explained to the veteran as well as the risks, including but 
not limited to, infection, bleeding and perforation.  The 
veteran seemed to understand and wanted to proceed with the 
procedure.  

In VA progress notes dated October 30 and 31, 1990, the 
physician noted that the procedure of a Heller Myotomy was 
explained to the veteran as well as the risks, including but 
not limited to bleeding, infection and no improvement of 
swallowing.  The veteran seemed to understand and wanted to 
proceed with the procedure.  

Preoperative Checklists dated on October 18 and 31, 1990 
indicated that a consent form was signed, witnessed and dated 
by the veteran.  Additionally, documents entitled Request for 
Admission of Anesthesia and for Performance of Operations and 
Other Procedures dated on October 18, 19, and 30, 1990 were 
signed by the veteran regarding the procedures of 
esophagogastroduodenoscopy with biopsy, esophageal manometry, 
and Heller myotomy, respectively.  These forms indicated that 
the nature and purpose of the operation or procedure, 
possible alternative methods of treatment, the risks 
involved, and the possibility of complications were fully 
explained and that there were no guarantees concerning the 
results of the procedures.  

In the Operation Report dated on October 19, 1990 for an 
esophagogastroduodenoscopy, the veteran had classic signs of 
achalasia.  The procedure was performed and there was no 
evidence of nerve damage. 

In the Operation Report dated on November 1, 1990 for Heller 
myotomy the veteran presented with classic symptoms of 
achalasia.  The procedure was performed with no complications 
and no evidence of nerve damage.  

In VA treatment notes dated in November 2001, the veteran 
reported paresthesias in his hands and feet for eight to nine 
months duration.  The veteran was diagnosed with probable 
carpal tunnel syndrome bilaterally.  

In a VA psychiatry evaluation dated in November 2003, the 
veteran reported difficulty walking and numbness of 
extremities.  The veteran was diagnosed with neuropathy. 

In VA treatment notes dated in January 2004, the veteran 
reported that he had lost feeling in his feet, legs, arms and 
hands since January 2001.  The veteran reported that he was 
told that it would take 10 years for his feeling to return 
because of the nerve damage that was done during surgery in 
1990.  

In a June 1, 2004 medical record, cosigned by a physician, a 
VA physician's assistant concluded that the veteran had 
radiculoathy [sic], bilateral extremities, hands and wrists 
due to achalasia 1990, Dayton VA.  The veteran was referred 
for a neurology consult.  On June 22, 2004 a VA neurologist 
examined the veteran and found that the gait and tandem were 
normal.  Romberg was negative and cranial nerves were normal.  
The motor exam revealed normal strength and tone in both the 
upper and lower extremities.  Deep tendon reflexes were 
hypoactive.  Vibration was absent in the lower extremities 
and decreased in the upper extremities.  There was no 
dysmetria.  The neurologist diagnosed the veteran with 
peripheral neuropathy with an undetermined etiology.  

In July 2004, the veteran was referred by a neurologist to a 
physiatrist to rule out peripheral neuropathy of his 
extremities.  The veteran complained of swelling in both 
ankles associated with numbness in both feet.  He also 
complained of numbness in both hands.  The physiatrist found 
that the veteran's motor conduction velocities in the 
peroneal nerves, posterior tibial nerves, right median nerve 
and right ulnar nerve were within normal limits.  The motor 
distal latencies of the peroneal nerves, posterior tibial 
nerves and the right ulnar nerve were also within normal 
limits.  The sensory latencies of the sural nerves were 
within normal limits.  The motor and sensory distal latencies 
of the right median nerve were prolonged which was compatible 
with mild right carpal tunnel syndrome.  

The Board finds that the veteran has been diagnosed with 
peripheral neuropathy.  The Board notes that in October 1990, 
the veteran reported experiencing numbness in his left leg 
after prolonged sitting, however there was no diagnosis of 
neuropathy prior to surgery.  After surgery at the VAMC, the 
veteran first sought treatment for paresthesias in his hands 
and feet in November 2001 which he was experiencing for eight 
to nine months.  In VA medical records dated in November 
2003, the veteran was diagnosed with peripheral neuropathy.  

The Board finds that the evidence of record, however, does 
not show that the treatment by VA actually caused the 
veteran's neuropathy.  The Board has considered the June 2004 
physician's assistant's report indicating that the veteran 
had radiculoathy [sic] due to achalasia 1990.  The 
neurologist, however, diagnosed the veteran with peripheral 
neuropathy with an undetermined etiology.  An evaluation of 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The Board finds that the neurologist's opinion has more 
probative value than the physician's assistant's opinion.  
The neurologist examined the veteran, had medical expertise 
in the area of disorders of the nervous system and considered 
the veteran's history of surgery for achalasia of the 
esophagus.  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The physician's assistant's opinion was based on the 
veteran's recitation of his medical history and there was no 
indication that a physical examination was conducted.  Given 
the expertise of the neurologist as well as his physical 
examination of the veteran, the Board favors the 
neurologist's opinion regarding etiology of the veteran's 
neuropathy.  

Additionally, the medical evidence of record immediately 
following the surgery does not indicate that there were 
complications or nerve damage caused by the surgery.  The 
Board also points out that the veteran's neuropathy 
manifested approximately 10 years after the surgery.  The 
only evidence that the neuropathy was caused by the 1990 
surgical procedures is the veteran's allegations.  The Board 
has considered the contentions of the veteran, however, he 
has not demonstrated that he has any medical expertise to 
make such an opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  Id.  Therefore, the Board finds that although 
there is an additional disability of neuropathy, there is no 
evidence that it was caused by the surgical treatment 
furnished by the VAMC. 

Furthermore, there is no evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part during the surgical 
treatment in 1990.  The veteran, also does not allege that 
the VA acted in such a manner.  The surgical treatment 
records for achalasia indicate that the procedures were 
successful and without complications.  The post-operative 
reports do not show that there was nerve damage or that nerve 
damage was anticipated.  Therefore, the Board finds that the 
medical evidence of record does not suggest that the 
treatment by VA proximately caused the veteran's neuropathy 
through carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part during 
the surgical treatment in 1990.  

Finally, there is no evidence of record to suggest that the 
veteran's neuropathy was an event that was not reasonably 
foreseeable.  The veteran indicated that he was informed by 
his physician regarding nerve damage, signed an informed 
consent  and elected to proceed with the procedure.  The 
veteran has not alleged that neuropathy was not reasonably 
foreseeable in this case.  

The Board finds that the preponderance of the evidence is 
against the claim for compensation under 38 U.S.C.A. § 1151 
because the evidence of record does not show that the 
veteran's neuropathy was caused by the surgical treatment of 
the Dayton VAMC.  Therefore, and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. §  5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Tuberculosis

The veteran asserts that in 1991 he was asked by the Franklin 
County Veteran's Service Commission to report to the Health 
Department for tests to determine if the veteran had been 
exposed to tuberculosis in Brown Hospital.  The veteran 
stated that he tested positive to tuberculosis and the 
hospital imposed an in-home quarantine for approximately a 
year.  

In VA treatment notes dated in October 2003, the veteran 
reported that he had surgery in 1990 at Brown Hospital in 
Dayton, Ohio.  He contracted tuberculosis and was quarantined 
for 13 months.  

In a VA psychiatry evaluation in October 2003, the veteran 
reported that he contracted tuberculosis after surgeries on 
his esophagus in October and November 1990.  He stated that 
he was treated and quarantined for 13 months.  

In June 2004, a VA physician's assistant's report, which was 
cosigned by a physician, showed an impression of conversion 
to positive PPD 1990.  

The Board notes that the medical evidence of record does not 
show that the veteran was diagnosed with tuberculosis in 1990 
or 1991 or that quarantine was imposed on the veteran.  The 
Board acknowledges the June 2004 VA physician's assistant's 
impression of conversion to positive PPD in 1990, however, a 
positive PPD (purified protein derivative) test is not itself 
a disability, but rather it is a finding on a laboratory 
tuberculin test used in exploring a possible diagnosis of 
tuberculosis.  PPD examination is used to test for exposure 
to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1687, 1756 (30th ed. 2003). 

Although the veteran asserts that he was diagnosed at Brown 
Hospital, there are no medical records pertaining to the 
veteran at Brown Hospital.  The post-operative medical 
records at the VAMC in Dayton, are also negative for a 
diagnosis of or treatment for tuberculosis.  Therefore, the 
Board finds that there is no qualifying additional disability 
as is required for compensation under 38 U.S.C.A. § 1151.  

As the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, The Board finds that the veteran is not entitled 
to compensation for tuberculosis under 38 U.S.C.A. § 1151 
because there has been no evidence of an additional 
disability of tuberculosis caused by the surgical treatment 
of the Dayton VAMC.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of feeling to both arms, left side and legs is denied. 

Entitlement to compensation under 38 U.S.C.A. §  1151 for 
tuberculosis is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


